—Judgment unanimously affirmed without costs. Memorandum: Petitioner, incarcerated on his 1998 conviction in Bronx County of grand larceny and criminal possession of stolen property, commenced this habeas corpus proceeding alleging that there was no geographical basis for prosecuting the crimes in Bronx County. Supreme Court properly dismissed the petition. “A person may be convicted in an appropriate criminal court of a particular county, of an offense * * * committed * * * by his own conduct * * * when * * * [c]onduct occurred within such county sufficient to establish * * * [a]n element of such offense” (CPL 20.40 [1] [a]). The record of the criminal proceedings against petitioner establishes his commission of the offenses, or at least elements thereof, in Bronx County (see, CPL 20.40 [1] [a]; People v Burks, 254 AD2d 738, lv dismissed 94 NY2d 836; People v Seifert, 113 AD2d 80, 83, lv denied 67 NY2d *898889). (Appeal from Judgment of Supreme Court, Jefferson County, Gilbert, J. — Habeas Corpus.) Present — Pigott, Jr., P. J., Hayes, Scudder, Kehoe and Balio, JJ.